DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 04, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 12-16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Attenberg et al. (US 11,093,853 B2).
As to claim 1, Attenberg discloses a method [column 1, lines 19-22], comprising: 
receiving, by a device [The input log 204 on FIG. 2] and from a client device [User computer device 104 on FIG. 1] associated with a user, user personalized data [User actions] about the user and user activity data identifying tasks [User type of object] of the user and actions performed by the user in response to the tasks [The input log 204 stores the received user actions and also indexes the received actions according to the type of action and the type of object on which the action was performed. This configuration permits the machine learning system 112 to analyze user actions in the context of their respective tasks. column 4, lines 34-39]; 
performing, by the device, natural language processing [Feature extractor 208 on FIG. 2] on the user personalized data and the user activity data to generate processed textual data [Text 208 uses a variety of feature extraction approaches including, but not limited to frequencies, loudness, Linear Predictor Coefficients (LPC), Line Spectral Frequency (LSF) coefficients and others. Further examples include the extraction of text transcripts using a speech recognition extractor. column 5, lines 61-67]; 
training, by the device, one or more machine learning models [Machine learning system 112] based on the processed textual data to generate one or more trained machine learning models [Training module 212] on FIG. 2] that identify particular actions based on particular tasks [All user actions are analyzed by the machine learning system 112, without knowing what exactly the task subject is, and without any attempt to customize or optimize any aspect of the system to facilitate learning for a specific task. For example, the methods and systems applied by the machine learning system 112 need not be adapted to specific subject matter and specific tasks, for example identifying adult content on a webpage, but rather are used to analyze any webpage regardless of its subject matter. column 4, line 60 to column 5, line 2]; 
receiving, by the device and from the client device, a command identifying a particular task [Identification of user actions] to be performed [To facilitate the analysis of user actions provided by the input log 204, the feature extractor 208 also includes an action library. The action library includes a variety of reference actions that have been characterized to facilitate the identification of user actions performed on objects and provided to the system 112. column 6, lines 29-34]; 
processing, by the device, the command and the user activity data, with the one or more trained machine learning models, to determine whether a particular action [Evaluate the action being performed] in the user activity data correlates with the particular task [In this example, the 112 evaluates the action performed by the third user in the context of the image and the comment. In other examples, features are extracted from other types of media objects using similar techniques and any of a variety of feature extraction algorithms. column 6, lines 22-28]; and 
performing, by the device, one or more actions [Predict user actions] based on the particular action and when the particular action in the user activity data correlates with the particular task [ After having collected enough user actions, the machine learning system 112 can predict user actions at the targeted quality level of 90%, replacing crowd-sourced actions with the predictions of the system. column 8, lines 58-63]. 

As to claim 2, Attenberg discloses the method of claim 1, wherein the command is a textual command and processing the command and the user activity data with the one or more trained machine learning models comprises: processing the textual command, with a first trained machine learning model of the one  Docket No. 0095-0607or more trained machine learning models, to identify an intended task of the textual command [column 6, lines 29-34]; and 
processing the intended task and the user activity data, with a second trained machine learning model of the one or more trained machine learning models, to determine whether a particular action in the user activity data correlates with the intended task [column 8, lines 58-63].  

As to claim 3, Attenberg discloses the method of claim 1, wherein performing the one or more actions comprises one of: causing the particular action to be automatically implemented [column 8, lines 58-63, the examiner chooses the first option on the limitations]. 

As to claim 4, Attenberg discloses the method of claim 1, wherein performing the one or more actions comprises one or more of: instructions for performing the particular action [column 8, lines 58-63, the examiner chooses one of the options on the limitations]. 

As to claim 5, Attenberg discloses the method of claim 1, wherein performing the one or more actions comprises: updating a data structure based on feedback associated with performance of the particular- 54 -PATENT action, wherein the data structure stores the processed textual data [column 9, lines 13-15, the examiner chooses one of the options on the limitations]. 

As to claim 6, Attenberg discloses the method of claim 1, wherein the command is a text-based command and processing the command comprises: performing natural language processing on the text-based command to identify an intent of text-based command [column 5, lines 61-67].  

As to claim 7, Attenberg discloses the method of claim 1, further comprising: receiving an image of a user-provided object prior to receipt of the command or with receipt of the command; performing image recognition of the image of the user-provided object; and determining whether the user is authenticated based on performing the image recognition of the image of the user-provided object.  

As to claim 8, Attenberg discloses a device [FIG. 4], comprising: 
one or more memories [Main memory 404 on FIG. 4]; and 
424 (e.g., software) may also reside, completely or at least partially, within the main memory 404 or within the processor 402 (e.g., within a processor's cache memory) during execution thereof by the computer system 400, the main memory 404 and the processor 402 also constituting machine-readable media. Column 10, lines 15-20]. See claim 1’s rejection above for the rest of the limitations. 

As to claim 12, Attenberg discloses the device of claim 8, wherein the user personalized data includes data identifying one or more of: browser history data associated with the user [column 3, lines 46-50, the examiner chooses one of the options on the limitations].  

As to claim 13, Attenberg discloses the device of claim 8, wherein the one or more processors are further configured to: store the user personalized data and the user activity data in a data structure that is updated based on user actions and feedback associated with performance of the user actions [column 4, lines 34-39].  

As to claim 14, Attenberg discloses the device of claim 8, wherein the one or more machine learning models include one or more of: a natural language generation model [column 6, lines 51-54, the examiner chooses one of the options on the limitations].


process the intended task and the user activity data, with a second trained machine learning model [Training Module 212 on FIG. 2] of the one or more trained machine learning models, to determine whether a particular action in the user activity data correlates with the intended task [In the example shown in FIG. 2, the machine learning system 112 includes an input log 204, a feature extractor 208, and a machine learning module 210. The input log 204 of the machine learning system 112 receives user actions related to a task transmitted from the user computing device 104 through the network 108 to the machine learning system 112. The input log 204 stores the received user actions and also indexes the received actions according to the type of action and the type of object on which the action was performed. This configuration permits the machine learning system 112 to analyze user actions in the context of their respective tasks. column  4, lines 18-39].

As to claim 16, Attenberg discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one of: process the particular action, with a natural language generation model, to convert the particular action into a natural language response and providing the natural language response to the client device [column 6, lines 51-54, the examiner chooses one of the options on the limitations].  

.





Allowable Subject Matter
Claims 9-11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
March 11, 2022